Order entered October 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01227-CV

                 COMMERCIAL RECOVERY SYSTEMS, INC., Appellant

                                               V.

                  CALIBER HOME LOANS, INC. F/K/A VERICREST
              FINANCIAL, INC. AND CERNO SOLUTIONS, INC., Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-07683

                                           ORDER
       The Court has before it appellees’ October 2, 2013 motion to enforce temporary

injunction. The Court refers the motion to the trial court and instructs the trial court to hear

evidence and grant appropriate relief. See TEX. R. APP. P. 29.4(a).


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE